                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


  JOSEPHINE GUION,                                 Case No. 2:18-cv-00186-DCN

         Plaintiff,                                MEMORANDUM DECISION AND
                                                   ORDER
         v.

  BONNER HOMELESS TRANSITIONS
  BOARD OF DIRECTORS (formally
  T.I.P.S.); MARY JO AMBROSAINI,
  individually, and in her official capacity
  as THE BOARD OF DIRECTORS
  PRESIDENT OF THE BONNER
  HOMELESS TRANSITIONS AND THE
  BONNER COUNTY HOMELESS
  TASK FORCE; JOANNE BARLOW,
  individually and in her official capacity
  as the PROGRAM MANAGER FOR
  THE BONNER COUNTY HOMELESS
  TASK FORCE; BONNIE EDGECOMB
  and MICHELLE LANG, FORMER
  T.I.P.S. PARTICIPANTS,

         Defendants.


                                     I. INTRODUCTION

      Pending before the Court is Pro Se Plaintiff Josephine Guion’s (“Guion”) Motion

for Sanctions Against Defense Counsel (Dkt. 38), Motion for Intervention and Sanctions

Against Defense Counsel (Dkt. 39), Motion for Extension of Time to Amend Complaint

(Dkt. 42), Motion for Process of Service by the U.S. Marshal Service (Dkt. 49), Motion for



MEMORANDUM DECISION AND ORDER –1
Deposition by Remote Means (Dkt. 52), and Motion for Depositions of Defendants by

Written Questions (Dkt. 53). Having reviewed the record and briefs, the Court finds that

the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will address the motions without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

       For the reasons outlined below, the Court finds good cause to DENY Guion’s

Motion for Sanctions Against Defense Counsel (Dkt. 38) and Motion for Intervention and

Sanctions Against Defense Counsel (Dkt. 39); GRANT Guion’s Motion for Extension of

Time to Amend Complaint (Dkt. 42) and Motion for Process of Service by the U.S.

Marshal Service (Dkt. 49); and DISMISS AS MOOT Guion’s Motion for Deposition by

Remote Means (Dkt. 52) and Motion for Depositions of Defendants by Written Questions

(Dkt. 53).

                                          II. BACKGROUND

       The background of this case is set forth in the Court’s prior order (Dkt 14). The

Court incorporates that background by reference here.

       On May 14, 2019, James Stoll, counsel for Defendants,1 initiated a phone

conversation with Guion to discuss negotiations and the possibility of mediation. The two

talked about Guion’s settlement demands and their respective positions on the strength of

her claims. They also attempted to resolve certain discovery disputes. During a follow-up


1
 At this point, Plaintiff had not yet filed her Amended Complaint; thus Defendants Bonnie Edgecomb and
Michelle Lang were not a part of the suit.


MEMORANDUM DECISION AND ORDER –2
phone conversation on June 13, 2019, Stoll informed Guion that Defendants would not

accept her demands for settlement. They then discussed more discovery issues and the

timeline for the remaining litigation in this case.

        Based on her view of the conversations, the following day Guion called Stoll’s firm

and informed it that she intended to file a complaint against Stoll with the Court and the

Idaho State Bar Association for his inappropriate and unethical conduct during the phone

conversations.

        On June 18, 2019, Phillip J. Collaer (“Collaer”), another attorney working on the

case, emailed Guion. This email contained a meet and confer letter, pursuant to the recent

discovery disputes. At the end of the email, Collaer informed Guion that due to her

allegations, all future communications between Guion and Defendants’ counsel would

have to occur in writing. The day after Guion received the email, she filed her Motion for

Sanctions Against Defense Counsel (Dkt. 38).

                                         III. DISCUSSION

        Guion has filed various motions. The Court considers each in turn:

    A. Motions for Sanctions Against Defense Counsel (Dkts. 38–39)2

        Guion moves this Court to sanction Stoll for violating Rules 16(f) and 37(b)(2)(A)

of the Federal Rules of Civil Procedure, as well as Rule 3.1 of the Idaho Rules of

Professional Conduct. Rule 16(f) allows a court to sanction an attorney who “(A) fails to

appear at a scheduling or other pretrial conference; (B) is substantially unprepared to


2
  Though Guion filed two separate motions, each ask for sanctions against Stoll and are based on the same
telephone conversations and will thus be addressed as one motion.


MEMORANDUM DECISION AND ORDER –3
participate—or does not participate in good faith—in the conference; or (C) fails to obey a

scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(A)–(C). Rule 37(b)(2)(A)

authorizes a court to impose specific sanctions on a party for failing “to obey an order to

provide or permit discovery.” Id. 37(b)(2)(A). Lastly, Rule 3.1 of the Idaho Rules of

Professional Conduct states, in relevant part, that “[a] lawyer shall not bring or defend a

proceeding, or assert or controvert an issue therein, unless there is a basis in law and fact

for doing so that is not frivolous, which includes a good faith argument for an extension,

modification or reversal of existing law.” Idaho Rules of Prof’l Conduct R. 3.1 (2004).

       Here, Guion claims that Stoll used threats and intimidation in an attempt to force

her to drop her claims. She states he threatened to call the Court and tell the judge that she

was not completing discovery the way he wanted her to, was belligerent and oppressive

when she tried to discuss discovery issues and proceeded in bad faith regarding settlement

discussions. Stoll claims that he acted in a proper manner throughout the duration of the

phone calls and that Guion is falsifying information.

       None of the above rules squarely support Guion’s allegations. Rule 16(f) is the most

relevant because Guion alleges that Stoll discussed negotiations in bad faith and threatened

to vacate the settlement conference. However, she does not argue that he did in fact vacate

any settlement conference, that he participated in bad faith during one, or that he failed to

obey any scheduling order. Further, the Court has not issued any orders “providing or

permitting discovery” other than its standard Discovery Plan (Dkt. 21), which Guion has

not argued that Stoll violated. Rule 3.1 of the Idaho Rules of Professional Conduct also

misses the mark, as the facts alleged by Guion are not covered under that rule.


MEMORANDUM DECISION AND ORDER –4
       Although the cited rules do not support Guion’s claim, federal courts possess

inherent powers “necessary to the exercise of all others.” Primus Auto. Fin. Serv., Inc., v.

Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (quoting Roadway Express, Inc. v. Piper, 447

U.S. 752, 764 (1980)). “The most common utilization of inherent powers is a contempt

sanction levied to ‘protect[ ] the due and orderly administration of justice’ and ‘maintain[

] the authority and dignity of the court.’” Id. (quoting Cooke v. United States, 267 U.S. 517,

539 (1925)). In order to use its inherent powers to award sanctions, though, a court “must

make an explicit finding that counsel’s conduct ‘constituted or was tantamount to bad

faith.’” Id. at 649 (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 (1980)).

“The bad faith requirement sets a high threshold.” Id. (holding that “totally frivolous,”

“outrageous,” “inexcusable,” and “appalling” conduct did not equate to bad faith).

       Here, Guion’s factual allegations, if true, would not be sufficient to show bad faith.

Aside from conclusory labels, Guion provides little evidence that Stoll acted in bad faith.

She alleges he threatened to file a motion to compel if she did not respond properly to

discovery requests, stated he would settle the case for $5,000 as a nuisance claim but would

go to trial if she refused, and informed her he would not communicate her demand for

$1,000,000 and the public resignation of certain defendants to his client. Though the tone

during these discussions may have been heated, such discussions are common during the

discovery period of litigation in any case. Guion admits that she “lacks [] ability or

knowledge” when it comes to discovery (Dkt. 35), and admittedly such communications




MEMORANDUM DECISION AND ORDER –5
might cause a pro se party such as Guion concern that opposing counsel is acting in bad

faith. The Court, however, does not share that concern.

       Further, the Court is wary of accepting Guion’s allegations as true. In Stoll’s

opposition (Dkt. 41-1), he provides a transcript of the voicemail Guion sent on June 14,

2019. This voicemail contradicts Guion’s allegations. In her reply, Guion acknowledges

this and apologizes to the Court “for getting her facts wrong.” Dkt. 43. She stated “[I] was

extremely upset over what Mr. Stoll said to [me] during the phone call on Thursday June

13, 2019 and reacted by handling the situation in the wrong way.” Id. Though the Court

can understand Guion’s frustration, it cannot ignore her lack of candor.

       Thus, based on the above reasoning, the Court finds good cause to DENY Guion’s

Motions for Sanctions Against Defense Counsel (Dkt. 38–39).

    B. Motion for Extension of Time to Amend Complaint (Dkt. 42)

       On June 13, 2019, the Court granted Guion’s Motion to Amend Complaint and

allowed her thirty (30) days to file an amended complaint. Dkt. 37. Guion timely filed her

Motion for Extension of Time, seeking 9 additional days to file due to some technical

drafting aspects. Defendants never opposed her motion, and on July 22, 2019 Guion filed

her Amended Complaint. Dkt. 47.

       As the motion was proper, timely filed, and unopposed, the Court hereby GRANTS

Guion’s Motion for Extension of Time to Amend Complaint.3




3
 Though Guion has already filed her Amended Complaint, the Court desires to make clear record that it
was proper for her to do so.


MEMORANDUM DECISION AND ORDER –6
   C. Motion for Process of Service by the U.S. Marshal Service (Dkt. 49)

      Federal Rule of Civil Procedure 4(c)(3) provides that “[a]t the plaintiff's request, the

court may order that service be made by a United States marshal or deputy marshal or by

a person specially appointed by the court.” Fed. R. Civ. P. 4(c)(3). Further, “[t]he court

must so order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. §

1915.” Id. (emphasis added); see 28 U.S.C. § 1915(d); Boudette v. Barnette, 923 F.2d 754,

757 (9th Cir. 1991).

      Here, Guion is proceeding in forma pauperis under 28 U.S.C. § 1915. Dkt. 4. In her

motion, she properly requests the Court to provide service via a United States marshal or

deputy marshal. Thus, pursuant to Rule 4(c)(3) the Court hereby GRANTS Guion’s Motion

for Process of Service by the U.S. Marshal Service.

   D. Motion for Deposition by Remote Means (Dkt. 52)

      Guion argues the location of her deposition should be moved from the law offices

of Defendants’ counsel to the federal courthouse located in Boise, Idaho for two reasons.

First, because an oral deposition violates Defendants’ counsel statement that future

communications between the parties be in written form only; and second, because the law

office would be a hostile environment.

      The Court first addresses Guion’s attempt to use Collaer’s statement that “our firm

will no longer be communicating with you by telephone; all further communication with

our firm will occur in writing,” (Dkt. 40–4, at 9), as a valid reason to avoid verbally

speaking at her deposition. Collaer’s request was made to protect both sides from future

false accusations. The same protections found in the request that future communications


MEMORANDUM DECISION AND ORDER –7
be in writing are also present at a deposition. As a deposition is recorded, the opportunity

to make subsequent false accusations is significantly diminished. In any event, Collaer’s

request is just that—a request. Neither Stoll nor Collaer have power to abolish Guion’s

ability to verbally communicate with anyone.4

         As to Guion’s request to change the deposition’s location to a more neutral location,

the Court’s intervention is not needed. Since she filed this motion, Defendants have

voluntarily changed the location of Guion’s deposition to the federal courthouse in an effort

to accommodate her. Dkt. 59. Thus, Guion’s motion is DISMISSED AS MOOT.

      E. Motion for Depositions of Defendants by Written Questions (Dkt. 53)

         Guion moves under Federal Rule of Civil Procedure 31(a) to depose Defendants by

written questions on the grounds that it may save on travel time and expenses. Under Rule

31(a), a party may depose any person, including a party, by written means without leave

of the court, with a few exceptions listed in the following subsection. Fed. R. Civ. P.

31(a)(1). None of the exceptions are applicable here. Thus, because Guion does not need

leave of the Court, her Motion for Depositions of Defendants by Written Questions is

DISMISSED AS MOOT.5

///

///


4
  Nor have Stoll or Collaer at any time alleged they have such power.
5
  Though a deposition by written questions may save on travel time and expenses, the Court advises Guion
that she is still financially responsible for conducting the deposition, including the procurement of a
deposition officer, witness fees, and for notice and delivery of the questions. Merchant v. Lopez, 2010 WL
1948922 (S.D. Cal. 2010). Guion’s in forma pauperis status does not require the Court to order financing
or waive fees or expenses for witnesses. Id. (citing Hadsell v. Comm’r Internal Revenue Serv., 107 F.3d
750, 752 (9th Cir. 1997)).


MEMORANDUM DECISION AND ORDER –8
                                  IV. ORDER

  IT IS HEREBY ORDERED THAT:

       1. Guion’s Motion for Sanctions Against Defense Counsel (Dkt. 38) is

          DENIED.

       2. Guion’s Motion for Intervention and Sanctions Against Defense Counsel

          (Dkt. 39) is DENIED.

       3. Guion’s Motion for Extension of Time to Amend Complaint (Dkt. 42) is

          GRANTED. Guion has already filed her Amended Complaint, thus no

          accompanying deadlines are necessary.

       4. Guion’s Motion for Process of Service by the U.S. Marshal Service (Dkt. 49)

          is GRANTED. The Clerk will issue the summons (Dkt. 49–1) and provide

          copies of the summons and the Amended Complaint (Dkt. 47) to the United

          States marshal or deputy marshal within seven days of the date of this order.

          The United States marshal or deputy marshal shall serve the Defendants with

          a copy of the summons and complaint within 30 days of the date of this order.

       5. Guion’s Motion for Deposition by Remote Means (Dkt. 52) is DISMISSED

          AS MOOT.

       6. Guion’s Motion for Depositions of Defendants by Written Questions is

          DISMISSED AS MOOT. Guion may take Defendants’ depositions by

          written questions without leave of the Court. In doing so, she is responsible

          for the set up and arrangements of any such deposition and she must continue




MEMORANDUM DECISION AND ORDER –9
         to comply with the applicable Federal Rules of Civil Procedure and local

         rules.


                                         DATED: September 18, 2019


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER –10
